[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                  MAR 26, 2010
                                No. 09-14387                       JOHN LEY
                            Non-Argument Calendar                    CLERK
                          ________________________

                     D. C. Docket No. 08-80096-CR-DTKH

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                     versus

JOE L. ADAMS,
a.k.a. Preacher,

                                                            Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                (March 26, 2010)

Before TJOFLAT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Richard L. Rosenbaum, appointed counsel for Joe L. Adams, has filed a
motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguably meritorious issues, counsel’s motion to withdraw is GRANTED, and

Adams’s conviction and sentence are AFFIRMED.




                                          2